Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application contains claims directed to the following patentably distinct species: Species A (Figs. 1-3) and Species B (Fig. 4). The species are independent or distinct because Species B requires “a track having a first portion coupled to the base and a second portion pivotably coupled to the base; and a hinge connecting the first and second portions of the track to permit pivoting movement of the second portion of the track relative to the base in a direction extending away from the base,” which is not required by Species A.  In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims generic.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The inventions have acquired a separate status in the art due to their recognized divergent subject matter;

The prior art applicable to one invention would not likely be applicable to another invention; or 
The additional searching required for reviewing the results, potentially numbering in the 1000s, from key word text searches, for limitations such as “a track,” and “a hinge, and “pivot,” in the cutting art.  

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
During a telephone conversation with Edward Evans on 10-12-2021 a provisional election was made without traverse to prosecute the invention of species A, claims 1-21.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 22-25 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first hinge” and “the second hinge” of Claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  The terms “first hinge” and “second hinge” are not found in the specification and are not labeled in the figures.  It is unclear if these structures are found in the figures. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: a first hinge and a second hinge are not found in the specification. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 18, “wherein the pointer is provided by aligning the edge of the work piece with a desired miter angle shown on the miter scale,” is indefinite.  It is unclear what is being claimed.  Is the pointer on the workpiece?  Claim 18 requires a pointer (introduced in Claim 14); however, the pointer appears to not be part of the structure of the device, but now part of the work piece?  The claims were examined as best understood.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 13 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 1,638,122 to Jull.

In re Claim 1, Jull teaches a track saw system configured to make a straight cut in a work piece supported upon a stand (See Figs. 1-2, showing a saw #35 on a track configured to cut a workpiece on stand “A”), the track saw system comprising: 
a base configured for attachment to the stand (see Fig. 1 “A” on which a workpiece is place), the base having an edge against which the work piece is engagable (see Fig. 1, “A”); 
a track pivotably coupled to the base (see Figs. 1-3, frame #15); 

a second hinge (see Figs. 1-3, shank #9 mounted on carrier portion #6) pivotably coupling the track to the base about a second pivot axis transverse to the first pivot axis to permit pivoting movement of the track relative to the base to adjust a miter angle between the track and the edge (see shaded lines of Fig. 2, see also Pg. 1, ll. 47-59).  

In re Claim 2, Jull teaches wherein the first hinge is also configured to laterally translate the track with respect to the base (the structure of the hinge system in Jull allows the hinge and the tool to translate along tack members #4 and 5 – see Figs. 1-3 and Pg. 1, ll. 44-47).   

In re Claim 13, Jull teaches further comprising a bracket to which the track is removably coupled (track #15 is removably coupled to bracket #10 by fastener #21) , wherein the bracket includes a handle portion configured to be grasped by an operator to adjust the miter angle of the track (the structure of #10 includes surfaces that allow the user to grapes the structure #10 to adjust the miter angle of the track).  

In re Claim 21, Jull teaches further comprising a saw (see Figs. 1-3, #33) supported upon the track for sliding movement therewith (see Figs. 1-3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 1,638,122 to Jull and further in view of US 3,384,135 to Frydenlund.

In re Claim 3, Jull does not teach wherein the second hinge is also configured to translate the track to adjust a height of the track with respect to the base. However, Frydenlund teaches wherein the second hinge (the structure of Fig. 1, in Frydenenlund allows the guide rails to adjust vertically – see Frydenlund Col. 3, ll. 1-5) is also configured to translate the track to adjust a height of the track with respect to the base (see Frydenlund Col. 3, ll. 1-5).   

In the same field of invention, guides for saws, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to provide the edge structure taught by Frydenlund.  Doing so would allow the user to adjust the edge where the workpiece is position, in order to cut larger work pieces



However, Frydenlund teaches wherein the base includes a table supportable upon the stand and an arm (see Fig. 4, #36/40/39/41) to which the edge is coupled, and wherein the arm is slidable relative to the table to adjust the location of the edge relative to the table (see Col. 2, ll. 62-72).  In the same field of invention, guides for saws, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to provide the edge structure taught by Frydenlund.  Doing so would allow the user to adjust the edge where the workpiece is position, in order to cut larger work pieces

In re Claim 5, Jull in view of Frydenlund, for the reasons above in re Claim 4, teaches wherein the arm is a first arm, and wherein the base further includes a second arm slidable relative to the table and a first extension tube extending between the first and second arms (see Frydenlund, Fig. 4 showing two different slidable arms #41).  

In re Claim 6, Jull teaches a hinge #12, but does not teach the particular hinge claimed.  As such, Jull does not teach a first extension tube extending from the base; and a cross-fitting having a first bore through which the first extension tube is received, wherein a combination of the first extension tube and the cross-fitting defines the first hinge. 

However, Frydenlund teaches a first extension tube (see Fig. 4, #8) extending from the base; and a cross-fitting having a first bore through which the first extension tube is received (see Figs. 1-4, #11 in which the tube of #8 is received), wherein a combination of the first extension tube and the cross-fitting defines the first hinge (the combination of #7/#8 and #11 defines a hinge for a guide means for a saw for pivoting the saw above a work piece). 

In the same field of invention, guides for saws, it would have been obvious to one on of ordinary skill in the art, at the earliest effective filing date, to replace the hinge #12 of Jull with the hinge system of Frydenlund.  Doing so is the substitution of one known hinge system for another known hinge system in a saw to pivot the saw above a work piece (see MPEP 2143, I, B).  Such a hinge would allow the user to lock the saw/tracks in the “up” position to allow the user to place a large workpiece on the table. 

In re Claim 7, Jull in view of Frydenlund, for the reasons above in re Claim 6, teaches further comprising a second extension tube (Jull, shank portion #9 is considered an extension tube) that extends generally orthogonal from the track, wherein the cross-fitting includes a second bore through which the second extension tube is received (in Jull, the carrier body hole that receives the shake portion #9; see also Jull, Pg. 1, ll. 47-59).  



In re Claim 9, Jull in view of Frydenlund, for the reasons above in re Claim 6, teaches wherein a combination of the second extension tube and the cross-fitting defines the second hinge (The structure identified in Fig.7 defines the second hinge).  

In re Claim 10, Jull in view of Frydenlund, for the reasons above in re Claim 6, teaches wherein a position of the cross-fitting is independently adjustable both rotationally about and translationally along both the first extension tube and the second extension tube (a position of the cross-fitting structure in Jull is independently adjustable both rotationally about and translationally along both the first extension tube and the second extension tube – the claim was examined as best understood).

In re Claim 11 Jull in view of Frydenlund, for the reasons above in re Claim 6, does not teach further comprising a locking mechanism configured to lock the rotational position of the second extension tube, and thus the track, relative to the cross- fitting about the second axis.  



In re Claim 14, Jull does not teach further comprising a miter gauge indicating assembly including a miter scale and a pointer, wherein the miter gauge indicating assembly is configured to indicate the miter angle of the track relative to the edge.

However, Frydenlund teaches that it is known to provide a miter gauge indicating assembly including a miter scale and a pointer (see Figs. 1 and 4, #45-49), wherein the miter gauge indicating assembly is configured to indicate the miter angle of the track relative to the edge (see Frydenlund Col. 3, ll. 5-21). 

In the same field of invention, guides for saws, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to add the miter saw gauge of Frydenlund to the saw guide of Jull in order to provide the user with the exact measurement of the angle at which the saw is pivoted.  Doing so would provide the user with a gauge to make repeatable cuts.  I.e. the gauge allows the user to angle the saw .  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 1,638,122 to Jull and further in view of US 3,384,135 to Frydenlund, and further in view of US 2,630,146 to Van Tuyl. 

In re Claim 12, modified Jull does not teach further comprising a locking mechanism configured to lock the axial position of the cross-fitting, and thus the track, relative to the first extension tube along the first axis.  

However, Van Tuyl teaches that it is known to provide a locking mechanism configured to lock the axial position of the cross-fitting, and thus the track, relative to the first extension tube along the first axis (see Van Tuyle, Fig.5-6, #17/18).  In the same field of invention, guides for saws, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to add the locking structure of Van Tuyl to the pivot of modified Jull.  Doing so would provide the user with a lock to secure the saw at a particular angle (see Van Tuyl, Col. 2, ll. 27-33).  This would provide a saw that can reputably cut the same angle over different work pieces.   


Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 1,638,122 to Jull and further in view of US 3,384,135 to Frydenlund, and further in view of US 2,633,162 to Neuenschwander.

In re Claim 15, modified Jull teaches that the miter scale is beneath the track (see Fig. 4 of Frydenlund), but does not teach the miter scale abutting the edge of the work piece.   However, Neuenschwander teaches that it is known to provide a miter scale for a saw guide that abuts the work (see Neuenschwander, Fig. 1, the miter gauge #28 is attached to the structures that abut the work #20, and the angles are based on the work at this orientation). 

In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to add the structure taught by Neuenschwander to the device of modified Jull.  Doing so provides a repeatable surface for the work piece to be place in combination with the miter gauge which allows the user to make the correct cuts every time. 

In re Claim 16, modified Jull does not teach wherein the pointer is defined on the track.   However, Neuenschwander teaches wherein the pointer is defined on the track (see #46 attached to the rails #58/54/52). In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to add the structure taught by Neuenschwander to the device of modified Jull.  Doing so 

In re Claim 17, modified Jull does not teach wherein the track includes a window therethrough to provide a line of sight through the track to the miter scale beneath the track.  However, Neuenschwander, under the broadest reasonable interpretation teaches wherein the track includes a window therethrough to provide a line of sight through the track to the miter scale beneath the track (the examiner notes that a window is a structure that allows a person to see through it, and so long as one can see through the structure to view the miter scale below the track, under the broadest reasonable interpretation, such a structure reads on the claims – see annotated Fig. 1, below).

    PNG
    media_image1.png
    552
    786
    media_image1.png
    Greyscale


In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to add the structure taught by Neuenschwander to the device of modified Jull.  Doing so provides a repeatable surface for the work piece to be place in combination with the miter gauge which allows the user to make the correct cuts every time.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US 1,638,122 to Jull and further in view of US 3,384,135 to Frydenlund, and further in view of US 4,901,444 to Maschmeier. 

In re Claim 18, modified Jull does not teach wherein the miter scale is provided on a top surface of the track, and wherein the pointer is provided by aligning the edge of the work piece with a desired miter angle shown on the miter scale.

However, Maschmeier teaches at it is well known to provide a miter scale on a top surface of the track, and wherein the pointer is provided by aligning the edge of the work piece with a desired miter angle shown on the miter scale (see Fig. 2, Showing the edge of #22 placed against the work piece).

In the same field of invention, guides for saw, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to add the miter scale provided on the top surface of the track, and wherein the pointer is provided by aligning . 

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 1,638,122 to Jull and further in view of US 3,384,135 to Frydenlund, and further in view of 2,942,633 to King. 

In re Claim 19, modified Jull does not teach wherein the miter scale is offset from the track to provide a line of sight to the miter scale without interference from the track.  However, King teaches wherein t the miter scale is offset from the track to provide a line of sight to the miter scale without interference from the track. (See Fig. 1, showing the miter scale offset from the track).  In the same field of invention, guides for saws, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, replace the miter saw of modified Jull with the miter saw of King.  Doing so is the substitution of one known miter saw for another known miter saw to determine the angle of a cut (see MPEP 2143, I, B).   Doing so provides a saw guide indicating what angle the work piece is being cut.  

In re Claim 20, modified Jull, for the reasons above in re Claim 19, teaches wherein the miter angle indicating assembly includes a linkage mechanism coupling the track to the pointer (see King Fig. 4, the structure connecting #35 to the pivot #19), and wherein the pointer is movable relative to the miter scale to indicate the miter angle of 

  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724